DETAILED ACTION
Response to Arguments
Applicant’s arguments/amendments with respect to claims 1 and 8 etc. have been considered but are moot and a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8, and thus depending claims 3-7 and 9-14, recite the limitations “wherein the frame of the second communication scheme includes one bit of signal quality information for each of the sections through which the relay data is transmitted before arriving at the relay communication device”. Based on the claims, “one bit” is used for “each of the sections through which the relay data is transmitted”. However, the original disclosure discloses “The remaining rows, from 3+p+1-th and subsequent rows in the PSI field, correspond to RES. In the first embodiment, the signal quality information is inserted into the RES field” (para. [0045]) and “In FIG. 6, the local signal quality information is configured in rows in the RES field starting with the (3+p+1)-th row, and subsequently, the remote signal quality information is configured. The local signal quality information and the remote signal quality information may be configured in one bit for each Ethernet (trade name) link. Thus, each of the local signal quality information and the remote signal quality information includes p bits. However, the remote signal quality information is configured only at the time of transmission from the receiving side (downlink communication)” ([0046]), and “FIG. 8 is a diagram illustrating a PSI field according to a second embodiment. The second embodiment is the same as the first embodiment in that p bits of the local signal quality information and p bits of the remote signal quality information are configured in the PSI field” ([0053]) “FIG. 11 is a diagram illustrating the PSI field according to the present embodiment. … The 3+i-th row in the PSI field is an 8-bit sequence indicating the number of in-use Sub-calendar blocks in the i-th Ethernet (trade name) link. In the bit sequence, four bits ch.sub.11, ch.sub.12, ch.sub.13, and ch.sub.14 are defined as group-by-group local signal quality information, and local signal quality information for each group is configured in each bit” ([0058]); also refer to Figures 5, 6, 8 and 11-13, plurality of rows and each row has multiple bits are used for signal quality information for the sections through which the relay data is transmitted before arriving at the relay communication device. The claimed communication system has a plurality of sections. One bit may be configured for one link in one section; and “p bits” can be used for p links in one section. The original disclosure does not disclose “one bit of signal quality information for each of the sections through which the relay data is transmitted before arriving at the relay communication device”.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 8, and thus depending claims 3-7 and 9-14, recite the limitations “wherein the frame of the second communication scheme includes one bit of signal quality information for each of the sections through which the relay data is transmitted before arriving at the relay communication device”. Based on the claims, “one bit” is used for “each of the sections through which the relay data is transmitted”. However, the original disclosure discloses “The remaining rows, from 3+p+1-th and subsequent rows in the PSI field, correspond to RES. In the first embodiment, the signal quality information is inserted into the RES field” (para. [0045]) and “In FIG. 6, the local signal quality information is configured in rows in the RES field starting with the (3+p+1)-th row, and subsequently, the remote signal quality information is configured. The local signal quality information and the remote signal quality information may be configured in one bit for each Ethernet (trade name) link. Thus, each of the local signal quality information and the remote signal quality information includes p bits. However, the remote signal quality information is configured only at the time of transmission from the receiving side (downlink communication)” ([0046]), and “FIG. 8 is a diagram illustrating a PSI field according to a second embodiment. The second embodiment is the same as the first embodiment in that p bits of the local signal quality information and p bits of the remote signal quality information are configured in the PSI field” ([0053]) “FIG. 11 is a diagram illustrating the PSI field according to the present embodiment. … The 3+i-th row in the PSI field is an 8-bit sequence indicating the number of in-use Sub-calendar blocks in the i-th Ethernet (trade name) link. In the bit sequence, four bits ch.sub.11, ch.sub.12, ch.sub.13, and ch.sub.14 are defined as group-by-group local signal quality information, and local signal quality information for each group is configured in each bit” ([0058]); also refer to Figures 5, 6, 8 and 11-13, plurality of rows and each row has multiple bits are used for signal quality information for the sections through which the relay data is transmitted before arriving at the relay communication device. The claimed communication system has a plurality of sections. One bit may be configured for one link in one section; and “p bits” can be used for p links in one section. 
Based on original disclosure, multiple rows each row has multiple bits are used for signal quality information for the sections through which the relay data is transmitted before arriving at the relay communication device. And “one bit signal quality information” cannot be used “for each of the sections through which the relay data is transmitted before arriving at the relay communication device”.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Allowable Subject Matter
Claims 15-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        May 21, 2022